 
 
I 
108th CONGRESS
2d Session
H. R. 5326 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide additional security for nuclear facilities under certain circumstances. 
 
 
1.No-fly zone near nuclear facilities under certain circumstances
(a)In generalIf the threat alert level determined by the Homeland Security Advisory System is elevated to code orange or code red, the Secretary of Transportation shall prohibit any commercial or private aircraft from flying below 18,000 feet within a 10-mile radius of a nuclear facility.
(b)DefinitionThe term nuclear facility means a commercial nuclear power reactor licensed by the Nuclear Regulatory Commission under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.).   
 
